Citation Nr: 1724613	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-22 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) from March 18, 2009 to March 9, 2010.


REPRESENTATION

Appellant represented by:	Barry Allen, Attorney at Law


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted service connection for a left wrist disability status post partial fusion, assigning a 10 percent rating from March 18, 2009, a temporary total rating based on convalescence following surgery (pursuant to 38 C.F.R. § 4.30) from June 17, 2009, and a 10 percent rating from September 1, 2009.  The RO also denied a rating higher than 10 percent for a torn anterior cruciate of the left knee, status post meniscectomy.

In November 2012, the Board expanded the appeal to include the matter of entitlement to a TDIU as part and parcel of the Veteran's rating claim for a left wrist disability (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  At that time, the Board denied an initial rating higher than 10 percent prior to June 17, 2009 and an initial rating higher than 20 percent from September 1, 2009, for left wrist fracture with nonunion of old scaphoid fracture/scapholunate ligament tear, status post fusion, denied a rating higher than 10 percent for a torn anterior cruciate ligament of the left knee, and denied an initial rating higher than 10 percent for degenerative joint disease of the left knee.  The Board remanded the TDIU claim to the RO, via the Appeals Management Center (AMC,), in Washington, DC, for additional development.  After completing additional development, the RO continued the denial of the claim (as reflected in the July 2015 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

Thereafter, the Board remanded the claim for a TDIU in September 2015 to the Agency of Original Jurisdiction (AOJ) to refer the TDIU claim to the Director of Compensation Service for consideration of whether a TDIU on an extraschedular basis is warranted.  After accomplishing the requested action to the extent possible, the AOJ granted entitlement to a TDIU effective March 9, 2010.  The AOJ continued the denial of the claim prior to March 9, 2010 (as reflected in the June 2016 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.  However, the Veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The TDIU claim on appeal was raised as part of the claim for a higher initial rating for left wrist disability.  As the effective date of the grant of service connection for left wrist disability is March 18, 2009, the issue of entitlement to a TDIU from that date to March 7, 2010 is still before the Board.


FINDING OF FACT

The evidence of record is at least evenly balanced as to whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected left wrist disability and left knee disabilities from March 18, 2009 to March 7, 2010.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire period on appeal from March 18, 2009 to March 7, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16(a) and (b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  
II.  Criteria and Analysis

The Veteran filed a service connection for a left wrist disability on March 18, 2009.  The RO granted service connection for a left wrist disability and assigned a 10 percent disability rating effective March 18, 2009, a 100 percent disability rating based on convalescence under 38 C.F.R. § 4.30 from June 17, 2009 to August 31, 2009, and a 10 percent disability rating as of September 1, 2009.  The Veteran perfected his appeal with respect to the initial disability ratings assigned to his service-connected left wrist disability.  The Veteran filed a claim for TDIU in January 2010 asserting that his service-connected disabilities prevent him from securing or following any substantially gainful occupation.  The RO denied the claim in March 2010 and the Veteran did not appeal this decision.  Nonetheless, in a November 2012 decision, the Board expanded the appeal to include the matter of entitlement to a TDIU.  The Board determined that the issues of TDIU had been reasonable raised by the record since it was last adjudicated citing an August 2010 VA treatment record where the Veteran reported that his left wrist pain and limitation of motion decreased his ability to work much anymore and it was part of the Veteran's initial rating claim for his service-connected left wrist disability.  The RO granted entitlement to a TDIU and assigned an effective date of March 8, 2010 in a June 2016 rating decision.  As the TDIU claim is determined to be part and parcel of the Veteran's initial rating claim for a left wrist disability, the appeal period for the claim of entitlement to a TDIU is as of March 18, 2009, the date the Veteran filed his service connection claim for a left wrist disability. 

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2016).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. 

Prior to March 9, 2010, the Veteran was service-connected for the following: left wrist fracture with nonunion of old scaphoid fracture/scapholunate tear, status post fusion, evaluated as 10 percent disabling prior to March 18, 2009, 100 percent disabling from June 17, 2009 to August 31, 2009, and 20 percent as of September 1, 2009; torn anterior cruciate ligament of the left knee, status post medial meniscectomy; evaluated as 10 percent disabling; degenerative joint disease of the left knee, evaluated as 10 percent disabling, chondromalacia of the right knee with degenerative changes; evaluated as noncompensable; right elbow injury, evaluated as noncompensable; and exophthalmoses, evaluated as noncompensable.  The combined evaluation for compensation was 20 percent from October 28, 2008 to June 16, 2009 and 40 percent from September 1, 2009 to March 7, 2010.  Thus, the Veteran did not meet the schedular criteria for an award of TDIU pursuant to the provisions of 38 C.F.R. § 4.16(a) prior to March 8, 2010. 

Nonetheless, under subpart (b), the Veteran can still be awarded TDIU if it is established by the evidence of record that his service-connected disabilities have rendered him unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. §§ 3.340(a), 3.341(a) and 4.16(b) (2015).  In a June 2016 determination, the Acting Director of Compensation Service determined that the debilitating nature of the Veteran's musculoskeletal disabilities clearly precludes the Veteran's ability to perform gainful employment in a physical environment.  This finding combined with the Veteran's vocational history solely consisting of working as a concrete finisher, and the absence of any evidence that the type of sedentary employment that the Veteran could perform in view of his vocational history, satisfactorily establishes that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, the Acting Director of Compensation Service granted entitlement to a TDIU under the provisions of section 4.16(b).  Therefore, the question of whether the Veteran is entitled to a higher initial rating on an extraschedular basis for his service-connected disabilities has first been adjudicated by the Director of Compensation Service, and the Board may now proceed to evaluate the merits of the appeal.  Cf. Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).

The evidence of record indicates that the Veteran's service-connected disability makes most, if not all, types of employment extremely difficult throughout the relevant appeal period from March 18, 2009 to March 7, 2010.  The Veteran has a high school education and he worked in manual or physical labor for his entire career as concrete finisher and for a few months as a polish grinder.  The Veteran reported that he last worked full-time in April 2008.  He has consistently stated that he is unable to work due to his service connected left knee and left wrist disabilities.  

A VA joints examination dated in May 2009 shows that the Veteran reported that he experiences the following left knee symptoms: giving way,  instability, pain, stiffness, decreased speed of joint motion, episodes of dislocation or subluxation several times a week, and repeated effusions.   The Veteran experienced flare-ups that were moderate in severity occurring every two to three weeks and lasting one to two days.  Flare-ups usually occurred after the knee had an episode in which it gave way and sometimes resulted in a fall.  The Veteran was able to stand for 15 to 20 minutes and able to walk one to three miles.  Physical examination revealed an antalgic gait.  There was evidence of crepitus and grinding.  The Veteran demonstrated decreased range of motion with evidence of pain.  The examiner noted that the Veteran was currently unemployed for less than one year as the Veteran could not perform work due to wrist pain and deformity.  The examiner noted that the Veteran's service-connected left knee disorder caused decreased mobility and pain.  This resulted in the Veteran being assigned different duties at work.  

The Veteran was provided with a VA examination in August 2009 with respect to his left wrist.  The Veteran had surgery on the left wrist as documented in the VA treatment report dated in June 2009.  The Veteran had experienced increasing pain and disability with the left wrist over the past several years and he had been found to have significant arthritis in the wrist with suspicion of old scaphoid fracture, which did not unite.  As a result of the progressive pain and disability in the left wrist, the Veteran underwent surgery in June 2009 to fuse the joint.  His postoperative course had been complicated by infection and his recovery at the time of the August 2009 was not complete.  At the time of the examination he was in an immobilizing brace and had not been released to perform range of motion activity.  The examiner noted that the surgery was expected to result in ankylosis of the wrist joint.  The examiner noted that the Veteran was unemployed, but not retired, and that the Veteran reported that he was unable to work in his trade due to the effects of his left wrist condition.  The examiner determined that the left wrist condition had a significant impact on the Veteran's occupational activities to include decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  Resulting work problems included being assigned to different duties and increased absenteeism.  The examiner also determined that the Veteran's left wrist disability prevented exercise, sports, and recreation.  It had a severe effect on chores and moderate effect on traveling, bathing, dressing, and driving.  

A January 2010 VA examination of the Veteran's left wrist revealed that the Veteran reported experiencing pain, stiffness, weakness, incoordination, decreased speed of joint motion, and symptoms of inflammation.  The Veteran noted experiencing moderate flare-ups every two to three weeks with duration of one to two days.  He experienced increase pain in the left wrist with dampness, coldness, over usage, and increased lifting.  The examiner documented the navicular bone was removed from the left wrist.  He observed tenderness and abnormal motion of the left wrist as it was fused with no extension or flexion at all range of motion.  

A January 2010 VA examination of the Veteran's left knee revealed that the Veteran reported giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation one to three times a month, and repeated effusions.  He experienced moderate flare-ups weekly that would last three to seven days.  Flare-ups occurred with standing five to 20 minutes, increased weight bearing, climbing and ascending steps, and sudden movements.  The Veteran was able to stand for 15-20 minutes and able to walk approximately 100 feet.  Physical evaluation of the left knee revealed crepitus.  The Veteran had reduced range of motion on active motion with objective evidence of pain on motion.  The Veteran demonstrated additional limitation after three repetitions of range of motion.  The Veteran reported that he was unemployed due to continued left wrist and left knee pain.

The Board observes that the Veteran was provided with a VA examination in January 2013 and the examiner provided a medical opinion with respect to the functional effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment.  The examiner provided the opinion that the severity of the Veteran's left knee condition, with chronic narcotic analgesic use required, precludes any significant gainful physical and sedentary employment.  He explained that the Veteran's left knee had significant reduced range of motion and had resulted in a significant, unsteady, antalgic gait, and he was in chronic pain.  The examiner also opined that the Veteran's service-connected left wrist disability, with narcotic analgesic use required, precludes any significant gainful physical or sedentary employment.  He noted that the Veteran's left wrist was frozen, essentially non-functional, and he was in chronic pain.  

Furthermore, the record contains a lay statement dated in June 2009 from someone who worked with the Veteran for about five years doing concrete work.  He stated the Veteran wore a brace on his left wrist and it has been swelled up.  He also noted that the Veteran had not worked since January of that year because his left wrist is too painful and he can't hold anything with it.  He explained that they used to fish together, but this year they did not due to the pain in the Veteran's wrist.   A June 2009 lay statement from a friend also revealed that the Veteran had to quit his work, because of his wrist earlier that year.
	
Based on the medical and lay evidence of record, the most pertinent of which was discussed above, the Veteran's service-connected left knee disability and left wrist disability prevented the Veteran from obtaining and maintaining employment in an occupation that required physical labor from March 8, 2009 to March 7, 2010.  With respect to the Veteran's ability to obtain and maintain sedentary employment (such as in an office setting), the Veteran's work experience is only with physical labor, mainly in concrete.  As the evidence shows that the Veteran had significant pain in the left wrist prior to surgery in June 2009 and after surgery his left wrist was nonfunctional, the Veteran would have difficulty in maintaining most sedentary positions.  Furthermore, the medical evidence shows that the Veteran's pain from his service-connected left wrist disability is treated with hydrocodone, which can impair concentration and cause drowsiness, impeding the Veteran's ability to maintain a sedentary occupation.  Thus, the Board concludes that the Veteran's service-connected left knee and wrist disabilities prevented him from securing or following any substantially gainful occupation based on his education and work experience for the entire appeal period from March 18, 2009 to March 7, 2010.  

In sum, the evidence of record indicates that the Veteran would have difficulty with most occupations related to his education, training and work experiences due to his service-connected disabilities and the evidence is at least in equipoise on the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to service-connected disabilities.  Resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU for the entire appeals period from March 18, 2009 to March 7, 2010 is warranted.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a TDIU due to service-connected disabilities on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) from March 18, 2009 to March 7, 2010 is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


